Title: From John Adams to Benjamin Rush, 3 February 1813
From: Adams, John
To: Rush, Benjamin



Dr Sir
Quincy Feb 3d 1813

I congratulate you, & your state and our Nation on the Acquisition of such a secretary of the Navy as you represent Sir honourable William Jones to be. I shall certainly write him a letter, before long; for I am recommender general of Midshipman & Pursers & Ensigns. I have not dared as yet to rise to a Lieutenant in Navy or Army. Talk not to me of dignity. Nothing can be more ridiculous and contemptible than the dignity of a President or a Governor, whom every puppy in the streets, & every profligate scribbler in a prostituted Newspaper can call a cheat a Lyar, a scoundrel a Villian a Knave & an Imposter when he pleases with impunity.
However I hope Pennsylvania, will no longer complain that they have not their share of power. You have the secretary of the treasury; the secretary of War, the secretary of the Navy & the Controuler of the Treasury, and I presume will soon have The Surgeon and physician General of the Aparmy. And how many officers of the Navy and Army? Do you not see that Pennsylvania is to be pitted against N York and who can blame it
I know your prudence too well; not to know that you will not answer these questions, & I approve of that Prudence.—Feathers & straws shew which way the wind blowes, such beings as Jones & Barry sett up pretensions! & such pretensions are abetted & trumpetted by state Pride—I enclose you a letter from Governor Langdon, which you will be so good as to return to me, as you have those of Smith and Waterhouse by the next Post.
Have you read Waterhouses botanist? His independent Whig or any other of his writings how these things all go by nation, by soil, by climate, by country, by state, by ity, by Party! let me illustrate, by a familiar example. had you been born in Scotland composed and published your medical works there & all your other Writings, Mutatis Mutandis, you would have been trumpetted throughout all Europe & celebrated in all Languages as a greater Man than Sir John Sinclair or Walter Scott or Burns the other Poet nay as a more useful Author than Hume or Robertson. Had Waterhouse been born, educated studied, wrote & published in Philadelphia, he would have been a rival of Dr Rush.
6 of the remaining nine subscribers of the declaration of independence will soon take their flight after Clymer. Jefferson Gerry & Rush, have yet probably a longer run. Jefferson is as tough as a lignum Vitæ Knot. He rides journeys on horseback. I have, within a few days a Letter from him, a very obliging one, written with all the precision of his best years not one symptom of decay or decline can I discern in it.
Adieu
John Adams